             Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 1 of 32




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

ALONZO CASTILLO and                           §
ERMA CASTILLO,                                §
   Plaintiffs,                                §
                                              §
V.
                                                                                               1b
                                              § CIVIL ACTION NO.: S : i q
                                              §
TERRY THOMPSON,                               §
    Defendant.                                §
                                              §


                                  NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Terry Thompson files this Notice of Removal pursuant to 28 U.S.C. §1446(a) and

respectfully shows the Court the following:

                                   Procedural Background

        1.    On or about October 25, 2018, Plaintiffs filed Plaintiffs' Original Petition in the

matter styled Alonzo Castillo and Erma Castillo v. Terry Thompson; Cause No. 2018CV06854;

In County Court at Law Number 10, Bexar County, Texas, in which Plaintiffs made a claim for

personal injuries and property damage to their vehicle as a result of an auto accident that

occurred on October 28, 2016. Terry Thompson received the citation and petition on November

6, 2018. Defendant files this Notice of Removal within the thirty-day time period required by 28

U. S. C. § 1446(b).

        2.    Attached hereto as Exhibit "A" is the Index of Matters Being Filed. A copy of the

Bexar County Clerk's file for this case is attached as Exhibit "B", which includes true and




NOTICE OF REMOVAL                                                                          Page 1
6537173v1
10042.075
               Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 2 of 32




correct copies of all executed process, pleadings and orders, and a copy of Defendant's Original

Answer. Attached hereto as Exhibit "C" is the Designation of Counsel.

                                         Basis for Removal

        3.      Removal is proper under 28 U.S.C. §1332(a)(1). There is complete diversity of

citizenship.

        4.      Plaintiffs are, and were at the time the lawsuit was filed, citizens of the State of

Texas. See Plaintiff's Original Petition, Section 2.1.

        5.      Defendant Terry Thompson is a citizen of the State of Indiana for diversity

purposes.

        6.      The amount in controversy in this case exceeds the jurisdictional requirements of

this court. Plaintiffs' Original Petition clearly states that Plaintiffs seek damages in excess of

$100,000.00. See Plaintiffs' Original Petition, Paragraph I. This evidence clearly demonstrates

that the amount in controversy in this case exceeds the jurisdictional requirements.

                               The Removal is Procedurally Correct

        8.      Terry Thompson was first served with the petition on November 6, 2018. Terry

Thompson files this Notice of Removal within the 30-day time period required by 28 U.S.C.

§1446(b).

        9.      Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a

substantial part of the events giving rise to the Plaintiffs' claims allegedly occurred in this

district.

        10.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.


NOTICE OF REMOVAL                                                                              Page 2
6537173v1
10042.075
              Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 3 of 32




        11.     Pursuant to 28 U.S.C. §1446(d), promptly after Terry Thompson files this Notice,

written notice of the filing will be given to Plaintiffs, the adverse party.

        12.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice of Removal

will be filed with the Clerk of Harris County promptly after Allstate Vehicle and Property

Insurance Company files this Notice.

                                                Respectfully submitted,

                                                THOMPSON COE COUSINS 86 IRONS, LLP


                                                By: /s/ David A. McFarland
                                                      David A. McFarland
                                                      Texas State Bar No. 00791223
                                                      Tim Headley
                                                      Texas State Bar No. 24007334

                                                700 N. Pearl Street, 25th Floor
                                                Dallas, Texas 75201
                                                Telephone: (214) 871-8200
                                                Fax: (214) 871-8209
                                                dmcfarland@thompsoncoe.com
                                                theadleva,thompsoncoe.corn

                                                ATTORNEYS FOR DEFENDANT
                                                TERRY R. THOMPSON



                                   CERTIFICATE OF SERVICE

        This is to certify that on the 4th day of December, 2018, a true and correct copy of the
foregoing was served on Plaintiffs' counsel of record by electronic notice and/or certified mail
return receipt requested:

        James V. Mazuca
        Law Offices of James V. Mazuca 86 Associates
        430 West Hildebrand Avenue
        San Antonio, Texas 78212
        Attorney for Plaintiffs

                                                 Is/Tim Headleti
                                                David A. McFarland
                                                Tim Headley

NOTICE OF REMOVAL                                                                          Page 3
6537173v1
10042.075
              Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 4 of 32




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ALONZO CASTILLO and
ER1VIA CASTILLO,
       Plaintiffs,

v.                                               § CIVIL ACTION NO.:

TERRY THOMPSON,
       Defendant.



                             INDEX OF MATTER BEING FILED


Pursuant to Rule 81 of the Local Rules of the United States District Court for the Western
District of Texas, the following is an index of matters being filed in this case:

1.      Notice of Removal;

2.      A copy of the Bexar County Clerk's file for this case, including (Exhibit B):
           a. Plaintiffs' Original Petition;
           b. Defendant Terry Thompson's Original Answer;

3.      Designation of Counsel (Exhibit C).




                                              EXHIBIT A
6537584v1
10042.075
                          Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 5 of 32
12/3/2018                                                        Detail Information Lookup




   Case #2018CV06854
   Name: ALONZO CASTILLO

   Date Filed: 10/24/2018

   Case Status : PENDING

   Litigant Type: PLAINTIFF

   Court : 010

   Docket Type: MOTOR VEHICLE ACCIDENT

   Business Name:

   Style : ALONZO CASTILLO ET AL

             vs TERRY R THOMPSON




                                                                EXHIBIT B
hftps://apps.bexar.org/Search/Detalls?r=fa0c66d0-afdf-492d-8b59-303337a94779&st=1&1=Castillo&fn=Alonzo&m.&p=2_2018CV06854++++C1000010.., 1/2
                          Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 6 of 32

12/3/2018                                                         Detail Information Lookup




   Case History
                                              Currently viewing 1 through 5 of 5 records

     Sequence               Date Filed             Description

    P00004                 11/30/2018             ANSWER/RESPONSE
                                                  DEFENDANT TERRY R. THOMPSON'S ORIGINAL A
                                                  NSWER

    S00001                 10/30/2018             CITATION
                                                  TERRY R THOMPSON
                                                  ISSUED: 10/30/2018

    P00003                 10/24/2018             REQUEST
                                                  CITATION SERVICE REQUEST
                                                                                                     eaa.e....wrt.4161


    P00002                 10/24/2018             CIVIL CASE INFORMATION SHEET

    P00001                 10/24/2018             PLAINTIFF ORIGINAL PETITION




 https://apps.bexar.org/Search/Detalls?r=fa0c66d0-afdf-492d-8b59-303337a94779&st=l&I=Castillo&fn=Alonzo&m=&p=2_2018CV06854++++C1000010... 2/2
                                                      Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 7 of 32



                                                                                                                                              .0..p.,
                                                                                                                                         014 TA
                  MONOW..001044b4tak'                                                       2018CV06854                                                                                                                                 CC# 10
                                                                                                                                                                w.katiltT malt eLeitirlls-gtwor0.
                                                                                                                                                                                                                                                •   -•


                     VW*                                     .                        ..,.
                             ..—                  .    !(.4.,..444'4,17.iiY.E.M) 1 foOrofl                             V-Ktilky-SiiVolio4' .
                                                                                                                                          ,                                   SittiOastom of a
            500hioiltrioi#0.0.1.02.10.4.0.p.•pgr?pi.qcgo467.1.hor.4.citi wag,,00giolf*titiocA,.,A poti.colgtufirOtkiiiilimk:ini:eiv.zi$
                                                                                                                                     , 1, Arditi., 4,10iJfitk.               ,i--4itif4-tit
  :W.I.v.91*.pter•TAim;41.1gAjggene0:peiml ,filr-mea4itiemilbp: entkolhg;,ifikeditament41,1516A.- .V. ivtailiTliakr...ctise„; •Tiye.iiif6rimitiiiiii thehilit gv114•Vc.irt tiiIiibT6;i1t
                                                                                                                                                                                           ,
        •'        ;                     • ••-•
                   .z... .,
                         _-- .,                               WW.,eat
  7: 5aattlitgliirda                                    ,itKanteiRMItgrgainiant
                                                                       t        6-7B.M.PariagtMEIAMt*ni
      ...
                                                                                                                                                                                                              Algt
                                                                                                                                                                                                                , 0 ,               ICT.V.,MP
                                                                  !,...,-,,                                                                                                                                                                           ;01;g0el
 1•Ntlai:            . T..,•0444)                                                                                              ;21.414motlygotox..                                                            upf.,,,isirti&r.40..,..6.t,,,,.., -
                                                                                            ...._.•-....,,                                                                                 .                    rgio, :N.44
 .                                                                        ,                 ._.                                   . .44    •.                                                                : a._.     ....... ..._
                                                                                                                                                                                                                                  -7..; ,..
                                                                                                                                                                                                                                         -_,•••.7c.r.7;:-#:::•:.4..,          . .1?
  &MM.                                                                                                                                                                           - - . -
                                                                          1105._                                                                                                  • ,iviiiiiehattoatiii xiiitliikfunPott:c
                                                                                                                                                                                                            • —           iy..61,
             .. ... .imk.. .
   ... • , ...                    t                                                                                            . tttxdbnik,ke400                                                             .natorfiplythilio
  K4.i -                  - paz,..7.                              , ,i,••:,                                                                                                      .. „                    ..                              --



                                                                 • • ,, •                                                                            '             ,';                                  -'                                                                        •
                                                                                                 • .        sti .                   .         .                              ..... .              ..

      •                                                                                                                                                  -- • - - - • .---• • • -'"                    -     --/..,--:?.-,-.;-,..../-     -                               '
                                                                  -4h0440-Tge•                                                 .
                             !......,- ,.-..-.•                                                                                ,C640,:::rilit7:::::-',::.7 .',.1. -..',.'.47>1.::•.",??. c,1;•..;.7•',.1,1    *5411'.4tlithMA
                                                                                                                                                                                                                           ..
            4..                                                                                .1 :.:'7.r..7.7.•:..: 7.,-,.:
     ., 07                                                                                                                      I .110/444,r
       ..j.boy,iwiejtatt
                      s —' tigfil bIllber fiiriiiiIiiil.,`Witidel 0 ..- .. -                                                                                                                                                                    vlg• ... . • n
     7.-..  .... :             ..te.        ... ,,,......,..,..„,:. ,',:•-4 f...4‘
                                                                            ...... -.     ..
                                                                                                                               • . -.'14;-' :IL"'
                                                                                                                                           .. ..... .:.: 141------
                                                                                                                                                          . * .-:.:1-
                                                                                                                                                              '• - - '                                   . ••,..t.....f:'
                                                                                                                                                                                                                 ''
                                                                                                                                                                                                       • '----....11-4*                    ---.
                                                                                                                                                                                                                          '4-'7-- .- ..5.;:).:.
                                                                                                                                                                                                                                           '.c.;•4„/,-. •:-';Arr.,'
              ,t;tweirA...wj2        ...iti.4.                                        , -                                                                                                                              -
                                                                                                                                       1 4..          .1.e-.,. :. e.74, p            ....?".
                    • , f' ''                   t% ,.,47'*-1       -' ' "I':::'\ '?1*-il.                • .                               ..                                .., 1        : f                                       ,.
                      li. A . i.               .         .1, - filth! '           i'`, • .; .                                                                                           . •      ,,,ealtQlhlilt 0,
   ,      *icreig,":                                  mgiiiiittaA06,-                   r           -a . vim                     ' ' '•
                                                                                                                                                                                                   05f.5*-roviti •         - .,-..--s.
         oc?          erzv                          Donenciin                                   ' c.iiaiiiiiitiaii-                  , : riptaiitsmitib,goidd                                    Modrflfld                             :
         0? , .           liK . .                      •440,4.                                     •• il "i                          . ' tifii.6.4t                                       .i,       baliblitiot:                       .
           .       ... ' 06:. .                      01- ,0):i.roi
                                                          •-•...                                 •firiet a                                    • OW.41i,ointtiiiil                            • A .‘,1.1ha.v..4,1),t . --- '
                                                          0'00*w                             W ''....140Vf5O.`                                          .A?Oitli4"*.);                     • ;013filiirlitiiiiitkaatatiti s'i#
         '           ;Z::.•:3,....i..;e1r.:2-f ;      211 A
                                                                                             X•                       ".•                                                                    jlipor-grik
•
  ,fgYfring-
     iO                          .             ii     14 ..:*tiK           .                                                      . .' .                                                     Inamt§tiglifittaiki,p
         400.4,40•453iiiitit6 'i 4115.0.90io.toss.1.00                                                                                 .                                                       F-Wititsref.d.tv
                                                V " tatuiliiit                                                                       '                                                                                   "
                                                                                          te.;-' 1 "                                                                                                          a:
               KV.                                                                         • 'co. - -                  : "1 „VP?                '         -                                                 ..
   01091##.                                            " 180.7411 -1n A‘&1dinit         ;:,. *- -- . .1                     : ...: i. ,s ..1147   ,40:7 .                       l'i(%...,              P tea                '41 , -
                              .
           , .10.80:9.44.               .             trlii'il*: . .                             g411      A                         •           grifo              rofiri..                      AF.4,.31itori.m404i vliq                .
                                                  '        544-10.4                               64goi!f4t-,•'•14.1-4.                                                                          tqw-,44,(14                            .-,
      PO:C.000101                                                       ;
                                                            lit;itn0Piccf                        00i,rigtatOntes                                                                              :1:104000511          1.
          or twititial                         ::             erA0Mtelitklitk                    SelEtifetrorfelliire,               r • 2,      :ts
                                                                                                                                                   • 4.1i
                                                                                                                                                       ;:rta:tan
                                                                                                                                                             ::41::.:Pg:u.                    :10                .:
                                               • .4 ' Usti?toditetv                         • wii...opj.                qt..... • a Protectivi Orde:r                                          L.IZO11045(.04.1           .tr,
                                                        ..           ..       -... -... .                                                                                      ORMiiO,i.el tiftlishtillitioi :.                         ,E11,Ialtilf6hat ittitthp
                                       Pthbeftiktifitsgint.:4                         • -—                                                                                         f 34i .917 .                                     Eptaritticreiiirtatheb:
                                 —•'           .. ... ....                                                                                                                     Du 6014::                                            .11p.tcViiittonitairiw:
                                              "•                  •                                                                                                                                                                  tliroitifftgo4omailtit
                                                                                   . ..                                                                                                                                                • gi):0*
          1 'i       EN`..7- ...         ,_._... „.--      . i ..* mitt4tiiii, ...       i
                                 , • nouthileative•Appia                                                                                                                                                                          • :1:10:000***           -
               .....                                                      tilwoltiiiiivilio                                                                                                                                                        ... _ .. ..,                         . .r.
   Mo.i.4400.,1 •                  , :ra .-limi.,4/414.)*               . EmpiotitntoTessInciny                                                                                                                                                                                        ., .•
  ...Ef3rnopi4r.                   ' .. ‘,010066#                        :insiii*aock.                                                                                                                                                                                                 !k
  ,inworkoe'!o4Eppprzsvio,              000110AnA                         .Y3t4.4.6.4'.0.0*!•ia.hea                                                                                                                                                                                   ..x:
  ..tiother.vmowout:                    mgii,g4,1p.iiinne.                .0-0.47:.. • •                                                                                                                                                                                               ;
                                         -4ik.c.klo Ispopp.4
                                                       ,... .
                            ...

      1..._ .,... .
                    -                                                                                                                             Riobare:A..Mintatillialth
       i
      ltrrix     Afthitait. - ' "                            :114riraeffriliiihireiltre.*:;1thet#41fr..&40ti                                                0 GUap4Innship—AduIt • .
     -E3T1**1.*Mii6Eil:                                          tiaePenifieit.Minii441ti41i;                                                                411 Gtmrdian§:hip--IvAppr.
         )piher . . To..                                         nrndepditdciitAdfliii3istiotion                                                            r Dia tallicaith                                                                                                           ;
                                                                 npiii.oi-:F§ioe
                                                                             . . . wobidisiiio
                                                                                       ,            -                           •                            a Other:               .

  .3.4infithfiNtailiffifgagatiefUhtisilieiti7444 nnite9ttillaft,k..Z.: 1.                                                                                        . .. ( .        ....: ;.:...;;;:;44...:4.Y.,40,4:;sir...s.,.;:,                 : • 4,.1t..-t••
                                                                                                                                                                                                                                                             -7.:*;  • .., -Ay... ,.,..
                                                                                                                                                                                                                                                                 :..,S
    I:Appeal lt,din'Mithicifiet or Justice Court . ' . . -      Peehirii.to4 bprigetiemt
                                                                                                                                                                                                                              •
                                                                                                                                                                                               Orreju,dgment Itetnedy•                                                                    •
    OArhitnitiori-ieleted                                  , Qemtniihment                                                                                                                      Oprotective Order
    DAtMairnerit                                             Ul Iiiterpleader                                                                                                                  (ZIkeceiVnr •
    Mill of Iteiifeiiv                                       01.1•Cend                                                                                                                         03.equestraiipp
    OCertimmi                                                fjhlandriirstit'                                                                                                                  aremporary Xestreining 1:100041461:t90.
       DelessAetion                                                                          OPhst-judgMetit.                                                                                  I:Turnover
     4: IndfiVialffiiireaitittkiroiiiiiteiftraiiei0e;t4.471-- - ---- ''-- - - 4.. - • t.'••                         ...."7' •••".                                                                             ''fl                 —:. -                  7r. ..t.'. ' '''
      •Less them $.1 00,000i. ihcludhig damages of any kind, pthaltieA, costs, .'etpeesoiteitidgmeat interest, mad attorney fe,14i'
      II     dmh: 10i);090 and nppqrkonemry.retief                                       .                                                                                                                                   •
      'a •r4.14-0:40:butne.t.mprethem.sVP,00.
         Over:000;00p fmttiot more Than P ,960,600.
        IN •ver.s.1,0,00oo                                                                                                                •



                                                  •
                            Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 8 of 32




                                     County Clerk - Civil Central Filing
                                                             Receipt
                                                             Receipt
                                                     Transaction Status: Valid

Batch Date:         --1-0/ 25J A18                                                              atc

ROtO:tTi e:1;913,VZ,Q07.,11           AO,                                                      W.F.41,44001,;;
                                                                                                             Gerard Rickhoff
           JAMES V MAZUCA                                                                   County Clerk - Civil Central Filing
           10500 HERITAGE ST                                                                                     Bexar County
           102
           SAN ANTONIO, TX 78216                                                              Court Number:                   0010
           Style:
           ALONZO CAS I ILLO ET AL                                                                    Cause Number: 20180/06854
           vs                                                                                     Receipt Number: 05812999
           TERRY R THOMPSON                                                               Transaction Number: 14
                                                                                                                 User ID: CC40471

     Amount for this Receipt: $322.00                                                       Payment Type Code: 3072

                                                                                          Payment Type Name: ccORP Certified Mail
           NEW SUIT! CERTIFIED MAIL




                                                                                                  C   11 1           be Y.: 16.66Y:41 (377.1

                                                                                                Cost Bill Number:
                                                                                                             eference

f          0           1                    -1-1cl       e    ell'ec,k_,Ny,pal3
                                                                              „4,    ,pa,t9';f:,),f          g              4' '666
14                   CHCC                   Efile             028530314-0             10/25/2018 11:38:27 AM                $340.00
                                                                                      Transaction Total                     $340.00



alADRS                                                 $15.00 al3SF2                                                        $42.00
alAPLC                                                  $5.00 alBCLS (County 5%)                                            $0.50
ccCertified Mail                                       $75,00 ccClerk - New Filing                                          $40.00
alCSF                                                   $5.00 cdSF                                                          $40.00
alLaw Library                                          $15.00 alOCR                                                         $15.00
aIRMF                                                   $5.00 alBCLS (State 95%)                                            $9.50
al CH/RENOV FEE                                        $15.00 al Rec Preservation Fee                                       $5.00
E-Filing Fee                                           $30.00 al3CPTF - SB42                                                $5.00




                                                                                                                                       Page 1 of 2
                           Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 9 of 32




                                      County Clerk - Civil Central Filing
                                                                Receipt
                                                                Receipt
                                                     Transaction Status: Valid

                                                                                      ifil
                                                                                         ach.Nympe
                     25j?p1.8 11 4O 35 Atj
                                                                                             Gerard Rickhoff
            JAMES V MAZUCA
                                                                                     County Clerk - Civil Central Filing
            10500 HERITAGE ST
                                                                                                    Bexar County
            102
            SAN ANTONIO, TX 78216                                                     Court Number:          0010


            ALONZO CASTILLO ET AL                                                         Cause Number: 2018CV06854
            Nis                                                                         Receipt Number: 05813000
            TERRY R THOMPSON                                                        Transaction Number: 14
                                                                                                    User ID: CC40471

     Amount for this Receipt: $18.00                                                 Payment Type Code: 3097

                                                                                    Payment Type Name: ccPlain Copy
            COPIES




                                                                                                             662
                                                                                       Cot Bill Niirither
                                                                                            Reference,#'

;Fran ‘,.,octatn                             TeRACL
                                                 ISICVs„,           C     1   e             e,ch-
14                                           Efile              028530314-0       10/25/2018 1128:27 AM     $340.00
                                                                                  Transaction Total         $340.00

                                                        ws
alPlain Copy                                           $18.00




                                                                                                                      Page 2 of 2
                              Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 10 of 32

                                                                                                                         IWWI
                                                                                                                           Lk: fir1514.
               .1
      CERTIFIED lAIL .                                                                                                                                                 kr am 11
                                                         Case Number: 2018CV06854                                                2018CV06854 S00001


      ALONZO CASTILLO ET AL
      vs.                                                                                                                   IN THE COUNTY COURT
                                                                                                                            AT LAW NO. 10
      TERRY R THOMPSON
      (Note:Attached Document May Contain Additional Litigants.)
                                                                                                                            BEXAR COUNTY, TEXAS

                                                                             CITATION
      "THE STATE OF TEXAS"
      Directed To: TERRY R THOMPSON
                   P0 BOX 519
                   N WEBSTER, IN 46555-0519




  "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk
   who issued this citation by 10:00 a.m, on the Monday next following the expiration of twenty days after you were
  served this citation and petition, a default judgment may be taken against you." Said petition was filed on the 24th
  day of October, 2018.

  ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 30TH DAY OF OCTOBER, A.D., 2018.


                                                                                                        GERARD RICKHOFF
  JAMES V MAZUCA                                                                                        County Clerk of Bexar County, Texas
  ATTORNEY FOR PLAINTIFF                                                                                Bexar County Courthouse
  10500 HERITAGE ST 102                                                                                 100 Dolorosa Suite 104
  SAN ANTONIO, TX 78216-3616                                                                            San Antonio, Texas 78205


                                                                                                                         e `Wc

ALONZO CASTILLO ET AL
VS                                                                     Officer's Return                                  Case Number: 2018CV06854
                                                                                                                         Court: County Court at Law No. 10
TERRY R THOMPSON
I received this CITATION on the       day of                  , 20      at           o'clock     M. and:( ) executed it by delivering a copy of the CITATION on the date of
delivery endorsed and to                                                       , in person on the •             day of                     20           at             o'clock
      M. at:                                   or ( ) not executed because




Fees:                  Badge/PPS #:              Date certification expires:

                                                                                                                                                         County, Texas
                                                                                               By:

OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS




                                                                                                               NOTARY PUBLIC, STATE OF TEXAS
                                                                                                                                                •   •   _.   •   •-•   -• 1
OR:            is                                                             my date of birth is                                               , and my address is
                                                                                County.

I declare under penalty of perjury that the foregoing is true and correct. Executed in
                                                                                                                                    County, State of Texas, on
the         day of              , 20


                                                                                               Declarant
                                        Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 11 of 32
                                                   USPS CEI-{ I H-IED MAIL:"
                                                         [,_
                                                              1
      GERARO RICF1HOFF C'ab NTY CLERK




                                         II                                    II
          SEXAR COUNTY COURTHOUSE
            100 DOLOROSA, STE. 104
         SAN ANTOMO. TEXAS 76255.3083




)01
                                               9414 8149 0226 3913 0122 23




                        TERRY R THOMPSON
                        P0 60X519
                        N WEBSTER, IN 46555-0519
                        US




8CV06854
30/2018
 VALERIE
STAN
                Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 12 of 32
Oct-12-2018 08:06 AM Law Office of Mazuca 2107371459                            2/19




         ALONZO CASTILLO AND                              IN THE COUNTY COURT
         ERMA, CASTILLO

         VS.                                              AT LAW NO.

         TERRY R. TSOMPSON                                BEXAR COUNTY, TEXAS

                               PLAINTIFF'S ORIGINAL PETITION

         TO THE HONORABLE JUDGE OF SAID COURT:

               NOW COMES, ALONZO CASTILLO and ERMA CASTILLO(hereinafter

         referred to as Plaintiffs), and files this pleading, complaining of

         TERRY R. THOMPSON(hereinafter referred to as Defendant)and files

         this pleading, and for cause of action would respectfully show unto

         the Court the following:


                                      (DISCOVERY LEVEL)

               Pursuant to Tex. R. Civ. P. Rule 47, Plaintiffs hereby seek

         monetary relief over $100,000.00 but not more than $200,000,00.

         This statement is made for purposes of meeting the requirement of

         Ilule 47 and not for argument to the jury. The monetary relief

         actually, awarded will ultimately determined by the jury.

               Pursuant to Tex. R. Civ. P. Rule 190.1, Plaintiffs' attorney

         states Plaintiffs elect to pursue this case as a Level III case.

                                            II.
                                         (PARTIES)

               Plaintiffs' are residents Texas.




         Castillo.alor=_petition             1
                Case
Oct-12-2018 08:06 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 13 of 32
                                   Mazuca 2107371459                           3/19




               Defendant, TERRY R. THOMPSON is an individual who can be

         served with process at P.O. BOX 519 N, WEBSTER, IN., 46555.


                                       (VENM)

               Venue of this lawsuit is proper in San Antonio, Bexar County,

         Texas pursuant to TEX. CIV. PRAC. & REM. CODE, CHAPTER 15 in that

         the incident giving rise to this cause of action occurred in Bexar
         County, Texas.

                                          IV.
                                        (PACTS)

               On October 28, 2016, Plaintiffs, were driving a motor vehicle

         in the City of San Antonio, Bexar County, Texas. The vehicle they

         were occupying was suddenly and without warning struck by the

         vehicle being driven by TERRY R. THOMPSON. Plaintiffs would show

         the Court that the negligent conduct of TERRY R. 'THOMPSON was a

         direct and proximate cause of the occurrence described above, and

         of the bodily injuries and damages sustained by Plaintiff's, as
         described hereinbelow.

                                           V.
                                      (NEGLIGENCE)

                  On the occasion in question, the Defendant operated an

         automobile in a negligent manner and violated the duty which she

         owed Plaintiff's to exercise ordinary care in the operation of said

         motor vehicle in at least the following particulars:
         1.    In not maintaining an assured clear distance from the
               Plaintiff's vehicle in violation of Texas Transportation

         Castilo.a1onzo.petit1on           2
                Case
Oct-I2-2018 08:06 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 14 of 32
                                   Mazuca 2107371459                            4/19




               Code Ann. Sec.545.062 (Following Distance).
         2.    In failing to turn her vehicle in another direction to avoid
               an impending collision, as would have been done by a
               reasonably person exercising a reasonable degree of prudence
               under the same or similar circumstances;

         3.    In failing to keep the vehicle being driving under proper
               control, as would have been done by a reasonable person
               exercising a reasonable degree of prudence under the same or
               similar circumstances;

         4.    In failing to maintain a proper lookout while operating a
               motor .vehicle, as would have been done by a reasonable person
               exercising a reasonable degree of prudence under the same or
               similar circumstances;

         5.    In failing to timely and properly apply her brakes, as would
               have been done by a reasonable person exercising a reasonable
               degree of prudence under the same or similar circumstances;
               and

         6.    In demonstrating driver inattention.

         7.    In backing a vehicle when unsafe in violation of the Texas
               Transportation Code Sec. 545.145 (Backing a Vehicle)

               Each of the above acts or omissions, singularly or in

         combination with each other, constituted negligence, and negligence

         per se, which proximately and directly caused Plaintiff's injuries

         and damages.

                                          VI.
                                       (DAMAGES)

               Plaintiffs allege that as a direct and proximate result of the

         conduct and/or omission on the part of the Defendant(s), Plaintiffs

         are entitled to recover at least the following legal damages:

               1.     Past necessary and reasonable medical, hospital, and
                      pharmaceutical expenses;

               2.     Future necessary and reasonable medical, hospital, and

         Calitillo.alonzo.petition         3
                Case
Oct-12-2018 08:07 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 15 of 32
                                   Mazuca 2107371459                              5/19




                      pharmaceutical expenses, which in all probability will be
                      incurred;

               3.     Physical pain and suffering and mental anguish (however
                      with respect to mental anguish damages Plaintiff only
                      asserts mental loss for the common emotional reaction to
                      an injury)in the past;

               4.     Physical pain and suffering and mental anguish (however
                      with respect to mental anguish damages Plaintiff only
                      asserts mental loss for the common emotion reaction to an
                      injury) which, in all reasonable probability, will be
                      suffered in the future;

               5.     Physical impairment in the past;

               6.     Physical impairment which, in all reasonable probability,
                      will be suffered in the future;
               7.     Lost wages, and/or a reduction in wage earning capacity
                      in the past;

               8.     Loss of earning capacity in the future;

               9.     Disfigurement in the past;

               10. Disfigurement in the future; and

               11. The reasonable and necessary cost of repairs to the
                   vehicle in Bexar County, Texas or in the alternative, the
                   difference in the fair market value of the vehicle in
                   Bexar County, Texas immediately before the collision in
                   question and immediately after the collision in question,
                   and loss of use of aaid vehicle.

               Plaintiffs' damages are within the jurisdictional limits of

         this Court, at the time of the filing of this suit. With the

         passage of time, Plaintiff's damages may increase.

                                           VII.
                                       (DISCLOSURE)

               Pursuant to the Texas Civil Rules of Procedure 194, Plaintiffs
         hereby make demand for disclosure.


         castilio.alonzo.petition           4
                Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 16 of 32
Oct-12-2018 08:07 AM Law Office of Mazuca 2107371459                           6/19




               Plaintiffs request disclosure of all documents, electronic

         information, and tangible items that the Defendant has in its

         possession, custody, or control and my be used to support its claim
         or defenses.

               Plaintiffs hereby request that you maintain and not remove or

         delete any and all writings, messages, tests, electronic mail,

         instant messages, pictures or other information that in any way

         references or depicts the subject incident which are or have been

         posted on the websites of MySpace, Facebook, Twitter, or any other
         social network.

                                          VIII.
                       (INTERROGATORIES, REQUESTS FOR PRODUCTION,
                                & REQUESTS FOR ADM/SSIONS)


               NOW COMES the undersigned Plaintiffs in the above styled and

         numbered cause, and files these First Set of Interrogatories,

         Requests for Production and Requests for Admissions, pursuant to

         the Texas Rules of Civil Procedure.

               Pursuant to Rule 1961
                                  . of the Texas Rules of Civil Procedure,

         Plaintiffs serve this Request for Production upon Defendant(s).

         Defendant(s) is requested to respond fully, in writing, as required

         by Rule 196,3. The documents requested are to be produced at the

         offices of the Plaintiff's attorney at 430 W. Hildebrand Ave,, San
         Antonio, Texas 78212.

               Pursuant to 193.7 of the Texas Rules of Civil Procedure,

         Plaintiffs hereby giVe notice that the documents produced will be

         castillo.alonzo.petition           5
0ct-12-2018 08:07Case
                   AM 5:18-cv-01263
                      Law Office ofDocument 1 Filed 12/04/18 Page 17 of 32
                                    Mazuca 2107371459                               7/19




         used in the trial and in any pretrial proceedings in this case.

                                      DEFINITIONS

               Document as used herein is defined under TEX.R.CIV.P.
         192.3(b).

               Please be advised that the following Interrogatories must be

         answered separately and fully in writing, by you, and under oath

         within thirty (30) days of receipt hereof, unless they were served

         with the citation, then the response shall be due fifty (50) days

         from receipt of the citation. In answering these interrogatories,

         please furnish all information available to you and any other

         person acting on your behalf. Such interrogatories are considered

         as continuing, and you are requested to provide by way of

         supplemental answers hereto any additional information that you or

         any of the persons acting on your behalf hereafter obtain which

         will augment or otherwise modify your answers below.                Such
         supplemental answers are to be served upon the undersigned upon

         receipt of such additional information. Plaintiffs also advise
         that any and all, interrogatories, answers, and supplemental'

         information may be offered in evidence at the trial of this
         lawsuit.

               The Plaintiffs, in order to simplify the issues for the

         consideration of the Court and the jury, makes the following

         request for admissions of facts under the Texas Rules of Civil

         Procedure, and demands that, within thirty (30) days after the


         Cautillo.alonzo.petition           6
                Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 18 of 32
Oct-12-2018 08:07 AM Law Office of Mazuca 2107371459                           8/19




         service of these requests, unless they were served with the

         citation, then the response shall be due fifty (50) days from

         receipt of the citation, Defendant or its attorney admit under oath

         or deny under oath the following facts, and demands that each fact

         set forth be specifically admitted or dented. The Defendant is

         here advised that a failure to specifically answer any request will

         be taken as an admission of the truth of the request.

               Interrogatories, Requests for Disclosure, Requests for

         Production and Requests for Admissions are as follows:


                                INT_ERROGATORIES

         INTERROGATORY NO, 1:       State your full legal name, address,
         including street address, apartment number (If applicable), city,
         state, zip code, date of birth, email address, any other names you
         have used in the past and who has helped you answer this
         interrogatory.

         ANSWER:




         INTMROGATORY NO. 2: State how the INCIDENT occurred, giving the
         speed, direction, and location of each vehicle involved:
         (a) just before the INCIDENT;
         (b) at the time of the INCIDENT; and
         (c) just after the INCIDENT.

         ANSWER:




         INTERROGATORY NO. 3:     Within 24 hours before the INCIDENT did
         you or any person involved in the INCIDENT use or take any of the
         following substance: alcoholic beverage, marijuana, or other drug
         or medication of any kind (prescription or not)? If so, for each

         Castillo,alonzo.petition           7
                Case
Oct-12-2018 08:07 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 19 of 32
                                   Mazuca 2107371459                          9/19




         person state:
         (a) the name, ADDRESS, and telephone number;
         (b) the nature or description of each substance;
         (C) the quantity of each substance used or taken;
         (d) the date and time of day when each substance was used or
              taken;
         (e) the ADDRESS, where each substance was used or taken;
         (f) the name, ADDRESS, and telephone number of each person who was
              present when each substance was used or taken; and
         (g) the name, ADDRESS, and telephone number of any HEALTH CARE
              PROVIDER who prescribed or furnished the substance and the
              condition for which it was prescribed or furnished.

         ANSWER:




         INTERROGATORY NO. 4: Does the Defendant contend that the damages
         made the basis of Plaintiff's claim are caused by any preexisting
         or subsequent disease, injury or bodily condition or any
         combination thereof? If yes, state fully each condition and the
         approximate date or dates such condition first occurred and the
         cause thereof.

         ANSWER



         INTERROGATORY NO. 5: PlGalie state if you have been advised that
         your insurance company is denying coverage, asserting an exclusion
         in your policy, denying you representation, or defending this case
         conditionally or on reservation of rights. If yes, please explain
         in detail.

         ANSWER:



         INTERROGATORY NO. 6: Please state the date you received written
         notice of Plaintiff's claim.

         ANSWER:



         INTERROGATORY NO. 7: If this Defendant contends that there was any
         comparative responsibility on the part of the Plaintiff, please
         describe such.

         CaatilT o,alonzo.pethion          8
                Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 20 of 32
Oct-12-2018 08:08 AM Law Office of Mazuca 2107371459                           10/19




         ANSVIIElk:


         INTERROGATORY NO. 8: Pursuant to Texas Rule of Civil Procedure Rule
         192.3(d), please identify your trial witnesses.

         ANSWER:


         INTERROGATORY NO. 9;    Please explain to the judge and jury why
         your vehicle struck Plaintiff's vehicle.

         ANSWER:




                                     ADMISSIONS


         REOUEST FOR ADMISSION O. .1: Do you admit to the Judge and the
         jury, under penalty of a re-allocation of expenses under Tex. R.
         Civ. P. 215.4, that all proper, necessary, permissible and
         indispensable parties have been joined in this cause?

         ANSWER:



         REQUEST OR ADMISSION NO 2: Do you admit to the Judge and the
         jury, under penalty of a re-allocation of expenses under Tex. R.
         Civ. P. 215.4, that all parties in this cause have been correctly
         named?

         ANSWER:



         REQUEST FOR ADMISSION NO 3: Do you admit to the Judge and the
         jury, under penalty of a re-allocation of expenses under Tex. R.
         Civ, P. 215.4, that the vehicle you were driving struck
         Plaintiff's vehicle?

         ANSWER:



         castilio.alonzo.petl.tion          9
                Case
Oct-12-2018 08:08 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 21 of 32
                                   Mazuca 2107371459                          11/19




         REQUEST FOR ADMISSION NO 4; Do you admit to the Judge and the
         jury, under penalty of a re-allocation of expenses under Tex. R.
         Civ. P. 215.4, that the Plaintiff sustained an injury on October
         28, 2016?

         ANSWER:




         REQUEST FOR ADMISSION NO. 5: Do you admit to the Judge and the
         jury, under penalty of a re-allocation of expenses under Tex. R.
         Civ. P. 215.4, that you were negligent in allowing your vehicle to
         strike the Plaintiff's vehicle?

         ANSWER:




                                    REQUESTS FOR PRODUCTION

              All documents within your possession, custody or control that
         evidence, constitute, pertain, relate or refer to any of the
         following:

         REQUEST FOR PRODUCTION NO. 1: BY WAY OF A REQUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE: Please produce digital
         photographs in JPG format on a disk or email to James@Mazuca.com
         of:

         (a) the vehicle involved in the incident made the basis of
             this lawsuit,

         (b) the scene of the incident,

         (c) any photograph of the Plaintiff,

         (d) any reconstruction; and

         All motor pictures, video, recordings, maps, drawings, charts,
         diagrams, surveys or other documents concerning the incident made
         the basis of this lawsuit, persons or objects involved, made
         before, at the time or after the time of the events in question,
         that you, your attorney or anyone your behalf, have or know of.

         RESPONSE!


         Castillo.alormo.petition             10
                  Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 22 of 32
Oct-12-2018 08:08 AM Law Office of Mazuca 2107371459                           12/19




        REQUEST FOR PRODUCTION NO. 2: BY WAY OF A REQUEST FOR PRODUCTION
        UNDER TEXAS RULES OF CIVIL PROCEDURE: Please produced a copy of any
        DOCUMENT (for example, insurance bureau, index reports) concerning
        claims for personal injuries made before or after in INCIDENT by
        a plaintiff in this case? If so, for each plaintiff state:

        (a) the source of each DOCUMENT;
        (b) the date each claim arose;
        (c) the nature of each claim; and
        (d) the name, ADDRESS, and telephone number of the PERSONS who has
            each DOCUMENT.

        RESPONSE:




        REQUEST FOR PRODUCTION NO. 3: BY WAY OF A REQUEST FOR PRODUCTION
        UNDER TEXAS RULES OF CIVIL PROCEDURE: Please produce a copy of the
        title to the vehicle you were driving at the time in question and
        a copy of your driver's license.

        RESPONSE:



        REQUEST FOR PRODUCTION NO. 4: BY WAY OF A REQUEST FOR PRODUCTION
        UNDER, TEXAS RULES OF CIVIL PROCEDURE: Please produce a copy of
        any contract of employment that would govern any relationship with
        any other party or bear On this issue of employment.

        RESPONSE:




        REOUEST FOR PRODUCTION NO. 5: BY WAY OF A REQUEST . FOR PRODUCTION
        UNDER TEXAS RULES OF CIVIL PROCEDURE: Please furnish all medical
        records, reports, bills, and other written documents from all
        hospitals and/or physicians which have examined and/or treated the
        Defendant and/or the Plaintiff for any injuries which he/she may
        have received as a result of the incident made the basis of this
        suit or any prior or subsequent injury/condition.

        RESPONSE:




         Castillo.alonzo.petition            11
                 Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 23 of 32
Oct-12-2018 08:08 AM Law Office of Mazuca 2107371459                          13/19




        REQUEST FOR PRODUCTION NO. 6: BY WAX OF A REQUEST FOR PRODUCTION
        UNDER TEXAS RULES OF CIVIL PROCEDURE: Please furnish any and all
        documents concerning any criminal charges arising from the incident
        made the basis of this suit, the probation granted therefrom and/or
        any other felony conviction or probation.

        RESPONSE;




        REQUEST FOR PRODUCTION NO. 7: BY WAY OF A REQUEST FOR PRODUCTION
        UNDER TEXAS RULES OF CIVIL PROCEDURE: Please furnish any and all
        data from the "black boe/memory chip from the vehicle involved in
        the accident.

        RESPONSE:



        REQUEST FOR PRODUCTION NO. 8: BY WAY OF A REQUEST FOR PRODUCTION
        UNDER. TEXAS RULES  CIVIL PROCEDURE: Please furnish a copy of
        your cellular/car phone records for the date of the collision.

        RESPONSE:



        REQUEST FOR PRODUCTION NO. 9: BY WAY OF A REQUEST FOR PRODUCTION
        UNDER TEXAS AUI!
                       ES OF CIVIL PROCEDURE; Please produce a copy of
        every document that your expert witness(es) reviewed that were
        prepared by any of your consulting expert(s),

        RESPONSE:



        REQUEST FOR PRODUCTION NO. 10: BY WAY OF A. REQUEST FOR PRODUCTION
        UNDER TEXAS RULES OF CIVIL PROCEDURE: Produce all documents or
        tangible things that indicate any expert designated by this party
        is not qualified to render an expert opinion regarding the subject
        matter of his/her proposed testimony.

        RESPONSE:




        Costillo.alonzo.petition           12
                Case
Oct-12-2018 08:09 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 24 of 32
                                   Mazuca 2107371459                           14/19




         REQUEST FOR PRODUCTION NO. 11: BY WAY OF A, REQUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE: Produce all documents or
         tangible things which controvert and/or call into question the
         validity of any opinion rendered by any expert designated by this
         party.

         RESPONSE:



         REQUEST FOR PRODUCTION NO, 14: BY WAY OF A, REQUEST FOR PRODUCTION
         UNDEPLTEXAS RULES OF CIVIL PROCEDURE: Produce all medical record(s)
         and bill (s) of the Plaintiff.

         RESPONSE:



         REQUEST FOR PRODUCTION NO. 13: By WAY OF A REQUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE: Produce all document (s)
         received by you or your insurance company wherein someone is
         asserting a subrogation claim(s) or lien(s) on the liability policy
         proceeds involving this occurrence.

         RESPONSE:



         REQUEST FOR PRODUCTION NO. 14: BY WAY OF A REQUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE:. Pursuant to T.R.C.P.
         203.3(c) please produce a copy of the original Deposition(s) by
         Written Questions and oral deposition(s) (including e-trans) in
         your possession.

         RESPONSE:



         REQUEST FOR PRODUCTION NO. 15: BY WAY OF A REQUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE: All documents that establish
         how prejudgment interest is to be calculated.

         RESPONSE:
                Case
Oct-12-2018 08:09 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 25 of 32
                                   Mazuca 2107371459                          15/19




         REQUEST FOR PRODUCTION NO. 16: BY WAY OF A REQUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE: All documents that relate to
         any attempt to suspend your driving privilege in the last ten
         years.

         RESPONSE:



         REQUEST FOR PRODUCTION NO. .17: BY WAY OF A REQUEST FOR PRODUCTION
         UNDER, TEXAS RULES OF exwL PROCEDURE: All documents that relate
         to you currently being on probation or have been convicted of a
         felony or a misdemeanor involving moral turpitude in the last ten
         years.

         RESPONSE:



         REQUEST FOR PRODUCTION NO. 18: BY WAY OF A REQUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE:         All documents that
         demonstrate any tickets for a moving violation in the last ten
         years.

         RESPONSE:




         REQUEST FOR PRODUCTION NO. 19: BY WAY OF A. REQUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE:          All documents that
         demonstrate any prior motor vehicle accident, that you were
         involved in the last ten years.

         RESPONSE:



         REQUEST FOR PRODUCTION NO. 20: BY WAX OF A. REQUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE: A copy of any petition(s)
         that you have filed or has been filed against you in the last ten
         years involving a motor vehicle crash.

         RESPONSE:




         castillo,alorizo.petition         14
                Case
Oct-12-2018 08:09 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 26 of 32
                                   Mazuca 2107371459                           16/19




         REQUEST FOR PRODUCTION NO. 21: BY WAY OF A REQuEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE: A copy of a written
         estimate(s) or evaluation made for the property damage of the
         vehicle(s) involved in the collision the subject of this lawsuit.

         RESPONSE:



         REQUEST FOR PRODUCTION NO. 22: By WAY OF A, REOUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE: A copy of the document(s)
         that indicate the market value of Plaintiff's vehicle involved in
         the collision the subject of this lawsuit.

         RESPONSE:



         REQUEST FOR PRODUCTION NO. 23: BY WAX OF A, REQUEST FOR PRODUCTION
         UNDER TEXAS RULES OF CIVIL PROCEDURE:
         Plaintiff request disclosure of all documents, electronic
         information, and tangible items that the Defendant ha a in its
         possession, custody, or control and my be used to support its claim
         or defenses.

         RESPONSE:




         REQUEST FOR PRODUCTION NO. 24: BY WAY OF A REQUEST FOR PRODUCTION
         UNDER TEXAS, RULES OF CIVIL PROCEDURE: Produce all information,
         photos, videos, downloads, documents, and any other data regarding
         any social media sites and social media postings of the
         Plaintiff(s).

         RESPONSE:




         castilio,aionzo,petition          15
                Case
Oct-12-2018 08:09 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 27 of 32
                                   Mazuca 2107371459                           17/19




                                            IX .
                               (AUTHENTICATION OF PRODUCTION)

               Pursuant to Tex. R. Civ. P., Plaintiff hereby gives written

         notice that documents produced in response to a Request For

         Production will be used in all pretrial proceedings and at the
         trial of this case.

                                              X.
                                   (PREEXISTING CONDITION)

               Alternatively, if it is shown that Plaintiffs, prior to the

         occurrence had pre-existing medical, physical and/or psychological

         conditions, she has sustained aggravation of such pre-existing
         medical, physical         and/or   psychological conditions. More

         partl,cularly, if the evidence demonstrates that prior to the

         occurrence in question Plaintiff, has pre-existing conditions, such

         conditions at the time of the occurrence wore latent, controlled

         and/or non-debilitating. The occurrence and conduct of Defendant,

         by and through its agents, employees, and vice-principals, has

         aggravated and accelerated such conditions and/or made Plaintiff

         more vulnerable or predisposed to subsequent injury and to the

         effects of subsequent stressors and injuries. Further, as a

         consequence of Plaintiff's, injuries caused by Defendant conduct,

         Plaintiff, has been made more vulnerable and .pre-disposed to

         subsequent further injury, aggravation of the injures, resulting

         from the occurrence in question, and to the effects of subsequent

         stressors. She also has sustained additional mental anguish because


         Castillo-ramzo.petition             16
                Case
Oct-12-2018 08:09 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 28 of 32
                                   Mazuca 2107371459                           18/19




        of this increased vulnerability, which in reasonable probability

        she will experience for the remainder of her life.

                                             XI
                                    (SUBSEQUENT CONDITION)

               Pleading further, if it be shown that if Plaintiffs suffered

        from any subsequent injury, disease and/or condition at the time of

         the incident made the basis of this lawsuit, that such injury,

         disease and/or condition was aggravated and/or exacerbated by the
         aforementioned collision.

                                             XII.
                                    (PREJUDGMENT INTEREST)

               Plaintiffs also specifically pleads for prejudgment interest

         as prescribed by law on damages that have beon accrued by the time

         of the judgment.

                                             XIII.
                                         (JURY DEMAND)

               Pursuant to Texas Rules of Civil Procedure 216, Plaintiff

         hereby requests a trial by jury and tenders the requisite fee.

                                             XIv.
                                         (MEDIATION)

               Pursuant to the Bexar County Local Rules, naintiff hereby
         makes demand for referral to Mediation.

                                               XV.
                                            (PRAYER)

               WEERErORE, PREMISES CONsIDERED, Plaintiffs prays that

         Defendant be cited to appear and answer herein, and that upon final


         Castillo.alonzo.peati,on             17
                Case
Oct-12-2016 08:10 AM 5:18-cv-01263
                     Law Office ofDocument 1 Filed 12/04/18 Page 29 of 32
                                   Mazuca 2107371459                              19/19




         hearing hereof, Plaintiffs recovers the following:

               a.     Judgment against Defendant for actual damages in an
                      amount in excess of the minimum jurisdictional limits of
                      the Court;

               b.     Prejudgment interest, at the legal rate on damages that
                      have been accrued by the time of judgment;

               c.     Interest after judgment at the legal rate per annum until
                      paid;

               d.     Cost of suit; and,

               e.     Such other relief, both general and special, legal and
                      equitable, to which Plaintiff(s) may be justly entitled.


                                                 Respectfully sUbmitted,

                                                 LAW OrFICES OF JAMES V. NAZUCA
                                                      & ASSOCIATES


                                                 By: /S/JAMES V. MAZUCA
                                                 JAMES V. MAZUCA
                                                 S.2.N.#13312560
                                                 430 West Hildebrand Ave.
                                                 San Antonio, Texas 78212
                                                 (210) 735-4878
                                                 (210) 737-1459(facsimile)
                                                 lames@mazuca.com
                                                 maraievera@yahoo.com
                                                 ATTORNEY FOR PLAINTIFFS




         CasLillo.alonzo.petition           18
          Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 30 of 32
                                                                       E-FILED
                                                                       Bexar County, County Clerk
                             2018CV06854                               Gerard Rickhoff
                                                                       Accepted Date: 12/3/2018 9:25 AM
                                                                       Accepted By: Alicia Rivas

                                                                       Deputy Clerk
                              CAUSE NO. 2018CV06854

ALONZO CASTILLO AND                                             IN THE COUNTY COURT
ERMA CASTILLO

VS.                                                                       AT LAW NO. 10

TERRY R. THOMPSON                                               BEXAR COUNTY, TEXAS

            DEFENDANT TERRY R. THOMPSON'S ORIGINAL ANSWER

TO THE HONORABLE COURT:
      Defendant Terry R. Thompson files his Original Answer and would respectfully
show the court as follows:

                                           I.

                                  GENERAL DENIAL

      Defendant generally denies the allegations contained in Plaintiffs' Original Petition

and since they are allegations of fact, Plaintiffs should be required to prove them by a

preponderance of the evidence in accordance with the laws of the State of Texas.

                                           IL

                                      DEFENSES

      Defendant asserts that Plaintiffs engaged in negligent acts and/or omissions that

proximately caused their alleged injuries and/or damages. These acts include, but are

not limited to, failing to maintain a proper lookout. As such, Defendant requests that

Plaintiffs be submitted in the jury charge so that the trier of fact can assess their

percentage of responsibility pursuant to TEX. CIV. PRAC. & REM. CODE § 33.003.

                                           IlL

                                    JURY DEMAND

       Defendant asserts his right to a trial by jury, under Texas Constitution Article 1,

section 15, and makes this demand for a jury trial.



DEPENDANT TERRY R. THOMPSON'S ORIGINAL ANSWER                                          Page 1
6498826v1
10042.075

                                                                               Submit Date: 11/30/2018 12:33 PM
           Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 31 of 32




                                              IV.

                                             PRAYER

       Defendant Terry R. Thompson respectfully requests that Plaintiffs take nothing by

their suit, for the recovery of his costs in defending this matter, and for such further

relief to which he may be justly entitled.

                                             Respectfully submitted,

                                             THOMPSON COE COUSINS & IRONS, LLP


                                             By: /s/ David A. McFarland
                                                   David A. McFarland
                                                   Texas State Bar No. 00791223
                                                   Tim Headley
                                                   Texas State Bar No. 24007334

                                             700 N. Pearl Street, 25th Floor
                                             Dallas, Texas 75201
                                             Telephone: (214) 871-8200
                                             Fax: (214) 871-8209
                                             dmcfarlandthompson.coe.com
                                             theadlethompsoncoe.com

                                             ATTORNEYS FOR DEFENDANT
                                             TERRY R. THOMPSON


                                CERTIFICATE OF SERVICE

        This is to certify that on the 3oth day of November, 2018, a true and correct copy of the
foregoing was served on Plaintiffs' counsel of record by electronic notice and/or certified mail
return receipt requested:

       James V. Mazuca
       Law Offices of James V. Mazuca & Associates
       430 West Hildebrand Avenue
       San Antonio, Texas 78212
       Attorney for Plaintiff

                                              Is/Tim Headley
                                             David A. McFarland
                                             Tim Headley



DEFENDANT TERRY R. THOMPSON'S ORIGINAL ANSWER                                              Page 2
6498826v1
10042.075
           Case 5:18-cv-01263 Document 1 Filed 12/04/18 Page 32 of 32




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

ALONZO CASTILLO and
ERMA CASTILLO,
     Plaintiffs,

v.                                            § CIVIL ACTION NO.:

TERRY THOMPSON,
     Defendant.



                              DESIGNATION OF COUNSEL


      Plaintiffs, Alonzo Castillo and Erma Castillo, are represented by

              James V. Mazuca
              State Bar No. 13312560
              james@mazuca.com
              Law Offices of James V. Mazuca & Associates
              430 West Hildebrand Avenue
              San Antonio, Texas 78212
              Telephone: (210) 735-4878
              Telecopy: (210) 737-1459


      Defendant, Terry Thompson, is represented by

              David A. McFarland
              State Bar No. 00791223
              Federal Bar No.
              dmcfarland@thompsoncoe.com
              Timothy E. Headley
              State Bar No. 24007334
              Federal Bar No. 23906
              theadley@thompsoncoe.com
              Thompson, Coe, Cousins, & Irons, L.L.P.
              700 N. Pearl Street, 25th Floor
              Dallas, Texas 75201
              Telephone: (214) 871-8200
              Telecopy: (214) 871-8209



                                        EXHIBIT C
